                                           Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 1 of 13




                                   1

                                   2
                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       PEYMAN ROSHAN,                                  Case No. 20-cv-04770-AGT
                                                        Plaintiff,                         ORDER (1) GRANTING MOTION TO
                                   8
                                                                                           DISMISS, (2) DENYING MOTION FOR
                                                  v.                                       LEAVE TO AMEND, (3) DENYING
                                   9
                                                                                           MOTION TO DEFER
                                  10       MELANIE J. LAWRENCE, et al.,                    CONSIDERATION OF MOTION TO
                                                                                           DISMISS
                                                        Defendants.
                                  11                                                       Re: ECF Nos. 9, 28, 30
                                  12
Northern District of California
 United States District Court




                                  13
                                  14           In this action for declaratory and injunctive relief, Peyman Roshan, a California lawyer
                                  15   facing discipline by the State Bar of California (“State Bar”) for numerous counts of professional
                                  16   misconduct, seeks to enjoin his ongoing disciplinary proceedings and an order declaring the State
                                  17   Bar’s disciplinary rules and procedures unconstitutional. The State Bar’s Office of Chief Trial
                                  18   Counsel (“OCTC”) and the head of OCTC, Melanie J. Lawrence (“Defendants”), have moved to
                                  19   dismiss, without leave to amend, on abstention grounds under Younger v. Harris, 401 U.S. 37
                                  20   (1971). ECF No. 9. After that motion was fully briefed, Roshan filed a motion for leave to amend
                                  21   (ECF No. 28), followed by a motion to defer consideration of the pending motion to dismiss until
                                  22   February 2021, when he believes his pending State Bar disciplinary proceedings will have
                                  23   concluded (ECF No. 30).1 For the reasons that follow, the Court finds that Younger abstention
                                  24   applies and requires dismissal of this case, right now, without leave to amend and without
                                  25   prejudice. Defendants’ motion to dismiss is therefore granted; Roshan’s motions are denied.
                                  26
                                  27   1
                                        Pursuant to Civil Local Rule 7-1(b), the Court previously found Defendants’ pending motion to
                                  28   dismiss suitable for decision without oral argument, see ECF No. 21, and likewise finds Roshan’s
                                       pending motions appropriate for resolution on the papers.
                                            Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 2 of 13




                                  1    I.      BACKGROUND

                                  2            A.     California’s Attorney Disciplinary System

                                  3            Under California law, attorney disciplinary matters are handled by the State Bar, a state

                                  4    constitutional entity that serves as an administrative arm of the California Supreme Court. See In

                                  5    re Rose, 22 Cal. 4th 430, 438 (2000). Defendant OCTC is the department of the State Bar

                                  6    responsible for prosecuting attorney discipline cases in the State Bar Court, and the head of OCTC

                                  7    is the Chief Trial Counsel, defendant Melanie J. Lawrence.

                                  8            The State Bar Court “exercises no judicial power, but rather makes recommendations to

                                  9    [the California Supreme Court], which then undertakes an independent determination of the law

                                  10   and the facts, exercises its inherent jurisdiction over attorney discipline, and enters the first and

                                  11   only disciplinary order.” Id. at 436. The California Supreme Court has described the structure

                                  12   and process of California’s attorney discipline system as follows:
Northern District of California
 United States District Court




                                  13                  The State Bar Court Hearing Department (Hearing Department)
                                                      conducts evidentiary hearings on the merits in disciplinary matters.
                                  14                  An attorney charged with misconduct is entitled to receive reasonable
                                                      notice, to conduct discovery, to have a reasonable opportunity to
                                  15                  defend against the charge by the introduction of evidence, to be
                                                      represented by counsel, and to examine and cross-examine witnesses.
                                  16                  The Hearing Department renders a written decision recommending
                                                      whether the attorney should be disciplined.
                                  17
                                                      Any disciplinary decision of the Hearing Department is reviewable
                                  18                  by the State Bar Court Review Department (Review Department) at
                                                      the request of the attorney or the State Bar. In such a review
                                  19                  proceeding, the matter is fully briefed, and the parties are given an
                                                      opportunity for oral argument. The Review Department
                                  20                  independently reviews the record, files a written opinion, and may
                                                      adopt findings, conclusions, and a decision or recommendation at
                                  21                  variance with those of the Hearing Department.
                                  22                  A recommendation of suspension or disbarment, and the
                                                      accompanying record, is transmitted to this court after the State Bar
                                  23                  Court’s decision becomes final.
                                  24   Id. at 439 (internal citations omitted and paragraph breaks added). The attorney may then file a

                                  25   petition for review with the California Supreme Court within 60 days after the State Bar Court

                                  26   files a certified copy of the decision recommending suspension or disbarment. See id. at 440

                                  27   (citing Cal. Bus. & Prof. Code §§ 6082, 6083; Cal. R. Ct. 952(a), subsequently renumbered to Cal.

                                  28   R. Ct. 9.13(a)). The California Supreme Court either grants review and issues a final order or
                                                                                          2
                                           Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 3 of 13




                                  1    denies review, in which case the State Bar Court’s disciplinary recommendation is filed as an

                                  2    order of the California Supreme Court. Id. at 440–41 (citing Cal. R. Ct. 954, subsequently

                                  3    renumbered to Cal. R. Ct. 9.16). Throughout this process, the California Supreme Court retains

                                  4    inherent judicial authority over all attorney discipline matters. Id. at 442.

                                  5           B.      Roshan’s Ongoing State Bar Disciplinary Proceedings2

                                  6           Plaintiff and California attorney Peyman Roshan is the subject of ongoing disciplinary

                                  7    proceedings in State Bar Court Case Nos. 17-O-01202; 17-O-05799 (consolidated). Compl. ¶ 28.

                                  8           OCTC issued a notice of disciplinary charges (“NDC”) against Roshan in December 2018,

                                  9    charging him with 19 counts of misconduct based on his representation of a client with whom he

                                  10   developed a business relationship. See Defs.’ RJN, Exs. 1 & 2. On April 9, 2019, OCTC filed an

                                  11   amended NDC, adding two additional counts relating to that same matter. See id.; Compl. ¶¶ 28,

                                  12   38. The misconduct alleged in the amended NDC included, among other things, that Roshan
Northern District of California
 United States District Court




                                  13   practiced law without authorization prior to receiving his license, failed to perform legal services

                                  14   with competence, engaged in improper business transactions with his client, and engaged in moral

                                  15   turpitude and misrepresentation. See ECF No. 9 at 7–8; Defs.’ RJN, Ex. 1. A five-day trial began

                                  16   on April 18, 2019, and four months later, the State Bar Court Hearing Department issued a 46-

                                  17   page decision finding Roshan culpable of 12 counts of misconduct and recommending a two-year

                                  18   actual suspension. See ECF No. 9 at 8; Defs.’ RJN, Ex. 2. Roshan sought review of the decision

                                  19   with the State Bar Court Review Department in October 2019. Defs.’ RJN, Ex. 4.

                                  20          On July 16, 2020—the same day Roshan filed this federal action—the Review Department

                                  21
                                  22   2
                                        Defendants request judicial notice of the following documents relating to Roshan’s disciplinary
                                  23   proceedings in State Bar Court Case Nos. 17-O-01202, 17-O-05799 (consolidated): (1) OCTC’s
                                       Amended Notice of Disciplinary Charges, filed April 9, 2019; (2) State Bar Court Hearing
                                  24   Department Decision, dated August 7, 2019; (3) Roshan’s Request for Review by the State Bar
                                       Court Review Department, filed October 18, 2019; and (4) a copy of the State Bar Court docket,
                                  25   printed August 19, 2020. See ECF No. 10 (“Defs.’ RJN”), Exs. 1–4. Defendants’ request is
                                       granted. See Fed. R. Evid. 201; U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
                                  26   971 F.2d 244, 248 (9th Cir. 1992) (courts “may take notice of proceedings in other courts, both
                                       within and without the federal judicial system, if those proceedings have a direct relation to
                                  27   matters at issue”). The Court also takes judicial notice of the updated docket in State Bar Court
                                       Case Nos. 17-O-01202, 17-O-05799 (available via https://apps.statebarcourt.ca.gov/dockets.aspx)
                                  28   and the docket in California Supreme Court Case No. S265119 (available via
                                       https://appellatecases.courtinfo.ca.gov).
                                                                                         3
                                          Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 4 of 13




                                  1    held oral argument in his disciplinary case. Id. In August 2020, the Review Department issued a

                                  2    decision finding Roshan culpable of seven counts of misconduct, including breach of fiduciary

                                  3    duty and moral turpitude by misrepresentation, and recommending that Roshan be suspended for

                                  4    two years. See id; ECF No. 30 at 3–4. The respective online dockets reflect that the State Bar

                                  5    Court’s disciplinary recommendation and accompanying record in Case Nos. 17-O-01202, 17-O-

                                  6    05799 were transmitted to the California Supreme Court on October 7, 2020, and that Roshan filed

                                  7    a petition for review with the California Supreme Court in Case No. S265119 on December 7,

                                  8    2020, which currently remains pending and has not been decided.

                                  9           C.      This Action

                                  10          Roshan filed the instant action on July 16, 2020, while his disciplinary proceedings were

                                  11   pending before the State Bar Court Review Department. He alleges that the State Bar disciplinary

                                  12   system is unconstitutional and deprives him and other attorney-defendants of federal due process
Northern District of California
 United States District Court




                                  13   rights. Roshan does not seek monetary damages; he asserts two claims, seeking only injunctive

                                  14   and declaratory relief:

                                  15          1. Injunctive relief for violation of constitutional rights: “The ongoing proceedings
                                                 against ROSHAN should be enjoined, and all other State Bar attorney discipline
                                  16             proceedings should be enjoined, until such time as the OCTC has drafted amended
                                                 Rules of Procedure that grant attorney respondents the due process rights to which they
                                  17             are entitled, including, without limitation, the right to a preliminary hearing that is the
                                                 equivalent to a criminal preliminary hearing.” Compl. ¶ 38.
                                  18
                                              2. Declaratory Judgement: “ROSHAN is entitled to a declaratory judgment that the State
                                  19             Bar Rules of Procedure and Rules of Practice are facially unconstitutional, and that all
                                                 attorney discipline proceedings that occurred in whole or in part after 2010 are
                                  20             unconstitutional and violated the due process rights of the attorney defendants. A
                                                 declaratory judgment should be entered that all attorney discipline orders and
                                  21             judgments entered from and after 2010 other than exonerations are unconstitutional,
                                                 and that all attorney discipline proceedings that are ongoing are unconstitutional.” Id.
                                  22             ¶ 41.
                                  23   He also requests attorney’s fees and costs. See id., Prayer for Relief.

                                  24          Following full briefing on Defendants’ pending motion to dismiss, Roshan filed a motion

                                  25   for leave to “amend the complaint on or after February 4, 2021 to change the pleadings to allege

                                  26   that the state court proceedings are ended.” ECF No. 28 at 4. The accompanying proposed

                                  27   amended complaint (ECF No. 28-1) is largely identical to the operative complaint except it

                                  28   (speculatively) alleges that Roshan’s ongoing disciplinary proceedings have ended (id. ¶ 37); that
                                                                                         4
                                             Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 5 of 13




                                  1    his pending, yet undecided petition for review “was denied on __________, 2021” (id. ¶ 30); and

                                  2    that “[t]he order suspending ROSHAN should be enjoined” (id. ¶ 38). Roshan then filed an

                                  3    administrative motion requesting the Court to “defer consideration of the pending motion to

                                  4    dismiss to February 4, 2021.” ECF No. 30. Defendants oppose both motions.

                                  5    II.      DISCUSSION

                                  6             Defendants contend that Roshan’s claims are barred and must be dismissed, without leave

                                  7    to amend, on abstention grounds under Younger v. Harris, 401 U.S. 37 (1971). The Court agrees,

                                  8    and finds that because Younger abstention is appropriate, amendment would be futile.

                                  9             A.     Younger Abstention

                                  10             “Younger abstention is a jurisprudential doctrine rooted in overlapping principles of

                                  11   equity, comity, and federalism.” San Jose Silicon Valley Chamber of Commerce Political Action

                                  12   Comm. v. City of San Jose, 546 F.3d 1087, 1091 (9th Cir. 2008). “Younger and its progeny
Northern District of California
 United States District Court




                                  13   generally direct federal courts to abstain from granting injunctive or declaratory relief that would

                                  14   interfere with pending state judicial proceedings,” including “disciplinary proceedings” initiated

                                  15   by the California State Bar. Hirsh v. Justices of Supreme Court of State of Cal., 67 F.3d 708, 712

                                  16   (9th Cir. 1995); see also Canatella v. California, 404 F.3d 1106, 1110 (9th Cir. 2005)

                                  17   (“California’s attorney discipline proceedings are ‘judicial in character’ for purposes of Younger

                                  18   abstention.”) (citation omitted).

                                  19            Under Younger, federal courts must abstain from exercising jurisdiction where: “(1) a

                                  20   state-initiated proceeding is ongoing; (2) the proceeding implicates important state interests; (3)

                                  21   the federal plaintiff is not barred from litigating federal constitutional issues in the state

                                  22   proceeding; and (4) the federal court action would enjoin the proceeding or have the practical

                                  23   effect of doing so.” City of San Jose, 546 F.3d at 1092. An exception to Younger abstention

                                  24   exists if there is a “showing of bad faith, harassment, or some other extraordinary circumstance

                                  25   that would make abstention inappropriate.” Id. (quoting Middlesex Cty. Ethics Comm. v. Garden

                                  26   State Bar Ass’n, 457 U.S. 423, 435 (1982)). In this case, all four requirements for Younger

                                  27   abstention are met, and no extraordinary circumstances exist.

                                  28
                                                                                           5
                                           Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 6 of 13




                                  1            1. Ongoing State Proceedings

                                  2            It is undisputed that Roshan’s State Bar disciplinary proceedings were ongoing when he

                                  3    filed this action—he even adds an allegation in his proposed amended complaint alleging, “[a]t the

                                  4    time the complaint was filed, the state court proceedings were ongoing,” ECF No. 28-1 ¶ 37. See

                                  5    Beltran v. State of Cal., 871 F.2d 777, 782 (9th Cir. 1988) (“Younger abstention requires that the

                                  6    federal courts abstain when state court proceedings were ongoing at the time the federal action

                                  7    was filed.”); see also ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 759 (9th

                                  8    Cir. 2014) (“[T]he date for determining whether Younger applies ‘is the date the federal action is

                                  9    filed.’”) (citation omitted). Roshan also concedes that the proceedings are still ongoing, as the

                                  10   California Supreme Court has not yet ruled on his petition for review currently pending in

                                  11   California Supreme Court Case No. S265119.3 See ECF No. 28 at 4–5; see also Hirsh, 67 F.3d at

                                  12   712 (finding State Bar disciplinary proceedings “ongoing” for Younger purposes where the
Northern District of California
 United States District Court




                                  13   California Supreme Court had not yet filed an order regarding the State Bar Court’s disciplinary

                                  14   recommendation). Roshan’s “prediction” that “the California Supreme Court will deny [his]

                                  15   petition, baring [sic] a virtual miracle,” by February 2021 (see ECF No. 28 at 5; ECF No. 33 at 2–

                                  16   3), is simply not relevant to this Court’s Younger analysis, which is conducted “in light of the facts

                                  17   and circumstances existing at the time the federal action was filed.” Rynearson v. Ferguson, 903

                                  18   F.3d 920, 924 (9th Cir. 2018) (quoting Potrero Hills Landfill, Inc. v. Cty. of Solano, 657 F.3d 876,

                                  19   881 n.6 (9th Cir. 2011)).

                                  20           2. Important State Interests

                                  21           It is also undisputed that Roshan’s ongoing disciplinary proceedings involve important

                                  22   state interests. See Hirsh, 67 F.3d at 712 (“California’s attorney disciplinary proceedings

                                  23   implicate important state interests.”); Middlesex, 457 U.S. at 434 (“The State . . . has an extremely

                                  24   important interest in maintaining and assuring the professional conduct of the attorneys it

                                  25   licenses.”).

                                  26
                                       3
                                  27     As noted, the California Supreme Court will either grant review of Roshan’s petition and issue
                                       an order of discipline, or it will deny review, in which case the State Bar Court’s decision
                                  28   recommending suspension will be filed as an order of the California Supreme Court. See In re
                                       Rose, 22 Cal. 4th at 440–41; Cal. R. Ct. 9.16(b).
                                                                                           6
                                           Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 7 of 13




                                  1           3. Opportunity to Litigate Federal Claims

                                  2           Third, “California’s attorney disciplinary proceedings provide [attorneys] with an adequate

                                  3    opportunity to litigate [their] federal constitutional claims.” Canatella, 404 F.3d at 1111 (citing

                                  4    Hirsh, 67 F.3d at 713). Although the California Constitution precludes the State Bar Court from

                                  5    considering federal constitutional claims, “such claims may be raised in judicial review of the Bar

                                  6    Court’s decision.” Hirsh, 67 F.3d at 713; see Cal. R. Ct. 9.13 (providing process for petitioning

                                  7    the California Supreme Court for review of State Bar Court decisions). The Ninth Circuit has

                                  8    repeatedly held that this opportunity to seek review by the California Supreme Court “satisfies the

                                  9    third requirement of Younger.” Hirsh, 67 F.3d at 713 (citing cases); see Canatella, 404 F.3d at

                                  10   1111 (“Although judicial review is wholly discretionary, its mere availability provides the

                                  11   requisite opportunity to litigate.”). The Supreme Court has also, on multiple occasions, affirmed

                                  12   decisions to abstain notwithstanding a state agency’s inability to consider federal challenges in the
Northern District of California
 United States District Court




                                  13   initial administrative proceedings, where those challenges could be presented during state-court

                                  14   judicial review. See, e.g., Middlesex, 457 U.S. at 435–36; Ohio Civil Rights Comm’n v. Dayton

                                  15   Christian Schools, Inc., 477 U.S. 619, 629 (1986).

                                  16          Roshan nevertheless contends that “California’s current system of Supreme Court review

                                  17   fails the Younger test because the five articulated grounds for review [enumerated in California

                                  18   Rules of Court 9.16(a)] do not allow for raising federal facial arguments, overbreadth arguments,

                                  19   equal protection arguments, or any kind of procedural due process contention.” ECF No. 17 at

                                  20   23–24. The Ninth Circuit has already rejected that argument, see Hirsh, 67 F.3d at 713, and

                                  21   contrary to Roshan’s contentions, Hirsh remains good law and is binding on this Court.4 As the

                                  22
                                       4
                                  23     Roshan discusses Hirsh at length in his opposition and then dubiously claims that “Hirsh might
                                       control the outcome in this case but for the fact that five years later, intervening authority by the
                                  24   California Supreme Court was issued, In re Rose, [22 Cal. 4th 430 (2000)].” ECF No. 17 at 9; see
                                       also id. at 24 (arguing that “Hirsh and the cases which cite to it are no longer binding precedent”).
                                  25   These contentions—unsupported by citation to any authority—are wrong: In re Rose did not
                                       overrule or otherwise undermine the Ninth Circuit’s key decision in Hirsh, and the Ninth Circuit
                                  26   continues to hold, relying on Hirsh, that attorneys facing State Bar disciplinary proceedings have
                                       adequate opportunity to raise federal constitutional claims in the California Supreme Court. See
                                  27   Canatella, 404 F.3d at 1111 (citing Hirsh, 67 F.3d at 711–12, 713); see also Kay v. State Bar of
                                       California, No. 09-cv-1135 PJH, 2009 WL 1456433, at *3 (N.D. Cal. May 21, 2009) (citing Hirsh
                                  28   and Canatella and reiterating that “[t]he Ninth Circuit has repeatedly held that Younger abstention
                                       is required where a plaintiff seeks to challenge or enjoin a pending disciplinary or other
                                                                                          7
                                          Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 8 of 13




                                  1    Hirsh court emphasized, “[j]udicial review is inadequate only when state procedural law bars

                                  2    presentation of the federal claims.” Id. (emphasis in original); see also Commc’ns Telesystems

                                  3    Int’l v. California Pub. Util. Comm’n, 196 F.3d 1011, 1020 (9th Cir. 1999) (“Younger requires

                                  4    only the absence of ‘procedural bars’ to raising a federal claim in the state proceedings.”). As the

                                  5    party opposing abstention, Roshan has the burden of showing “that state procedural law barred

                                  6    presentation of [his federal] claims.” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14 (1987) (citation

                                  7    omitted). He has not met that burden.

                                  8           Nothing in California’s procedural rules governing review of State Bar Court disciplinary

                                  9    decisions precludes Roshan from raising, or the California Supreme Court from considering, his

                                  10   federal constitutional claims. As noted, an attorney may petition for review of a State Bar Court

                                  11   decision recommending disbarment or suspension under California Rules of Court 9.13(a), as

                                  12   Roshan has done here. The California Supreme Court then “thoroughly review[s] the attorney’s
Northern District of California
 United States District Court




                                  13   contentions [presented in the petition] and the entire record, and reach[es] an independent

                                  14   determination whether he or she should be disciplined as recommended.” In re Rose, 22 Cal. 4th

                                  15   at 457. California Rules of Court 9.16(a)—the rule Roshan erroneously claims is a “procedural

                                  16   barrier” to raising his federal constitutional arguments—simply sets forth the five circumstances in

                                  17   which the California Supreme Court “will order review” of the State Bar Court’s decision (e.g.,

                                  18   “when it appears . . . [n]ecessary to settle important questions of law” or that the “[p]etitioner did

                                  19   not receive a fair hearing” Cal. R. Ct. 9.16(a)). Moreover, the California Supreme Court has made

                                  20   clear that it “retain[s] inherent authority to grant review in any disciplinary matter,

                                  21   notwithstanding the criteria set forth in [that] rule.” In re Rose, 22 Cal. 4th at 459 (emphasis

                                  22   added); see also id. at 441 (“Under the present scheme, we expressly retain the authority both to

                                  23   grant review of any petition and to review any disciplinary recommendation on our own

                                  24   motion.”). In short, “[t]he fact that review is discretionary does not bar presentation of [Roshan’s]

                                  25   federal claims—[he] can raise the claims in a petition for review.” Hirsh, 67 F.3d at 713.

                                  26
                                  27
                                       proceeding by the State Bar of California”); Robinson v. California State Bar, No. 15-mc-80129-
                                  28   JD, 2015 WL 3486724, at *3 (N.D. Cal. May 28, 2015) (collecting cases holding same).
                                       Unfortunately for Roshan, Hirsh does control the outcome in this case and requires dismissal.
                                                                                        8
                                           Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 9 of 13




                                  1           Relatedly, the fact that Roshan “withdrew and reserved all constitutional arguments” in the

                                  2    State Bar Court proceedings and “only addresses non-constitutional issues” in his pending petition

                                  3    for review does not change the analysis.5 ECF No. 30 at 4. His “failure to avail himself of the

                                  4    opportunity [to raise federal claims] does not mean that the state procedures are inadequate.”

                                  5    Gilbertson v. Albright, 381 F.3d 965, 983 (9th Cir. 2004) (en banc) (citing Juidice v. Vail, 430

                                  6    U.S. 327, 337 (1977)); see also Pennzoil, 481 U.S. at 15 (“[W]hen a litigant has not attempted to

                                  7    present his federal claims in related state-court proceedings, a federal court should assume that

                                  8    state procedures will afford an adequate remedy.”). What matters is Roshan could have presented

                                  9    his constitutional claims to the California Supreme Court. “No more is required to invoke

                                  10   Younger abstention.” Juidice, 430 U.S. at 337.

                                  11          Roshan also argues that the absence of recent California Supreme Court decisions granting

                                  12   petitions for review raising federal constitutional issues in State Bar Court proceedings is proof
Northern District of California
 United States District Court




                                  13   “that no such review is available.” ECF No. 17 at 16–17. This argument is unpersuasive. To

                                  14   start, “[t]he fact that state courts may reject (or have rejected) arguments on the merits [] does not

                                  15   mean those courts have deprived a plaintiff of the opportunity to make the argument.” Dubinka v.

                                  16   Judges of Superior Court of State of Cal. for Cty. of Los Angeles, 23 F.3d 218, 224–25 (9th Cir.

                                  17   1994) (emphasis in original; ellipsis and citation omitted) (applying Younger even though state

                                  18   courts are compelled to reject a federal constitutional claim under state precedent; relying on

                                  19   absence of procedural bar to raising the federal claim). And more importantly, refusing to abstain

                                  20   here “would require presuming that the California Supreme Court will not adequately safeguard

                                  21   federal constitutional rights, a presumption the U.S. Supreme Court squarely rejected in

                                  22   Middlesex, 457 U.S. at 431.” Hirsh, 67 F.3d at 713; see also Confederated Tribes of Colville

                                  23   Reservation v. Superior Court of Okanogan Cty., 945 F.2d 1138, 1141 (9th Cir. 1991) (noting

                                  24   “[t]he supremacy clause of the Constitution requires state judges to discern and apply federal law

                                  25
                                       5
                                  26     The Ninth Circuit has rejected attempts by plaintiffs to evade Younger abstention by declining to
                                       pursue their federal claims in state court proceedings. See, e.g., Beltran, 871 F.2d at 783 & n.8.
                                  27   (explaining that “when Younger abstention applies, federal plaintiffs cannot reserve their federal
                                       claim from state court adjudication for later decision by the federal court”; “Younger abstention
                                  28   requires dismissal of the federal complaint [and] [t]he federal plaintiff must submit all claims,
                                       including any federal claims, to the state court”).
                                                                                           9
                                         Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 10 of 13




                                  1    where it is controlling”; rejecting argument based on presumption that state judges “will not do so

                                  2    unless a federal court tells them to”). This the Court declines to do.

                                  3           4. Interference

                                  4           The fourth and final Younger requirement—that the federal action “would ‘interfere’ with

                                  5    the ongoing state proceeding (i.e., enjoin or have the practical effect of enjoining the

                                  6    proceeding)”—is also satisfied here. City of San Jose, 546 F.3d at 1095–96 (citation omitted).

                                  7    Roshan seeks, among other equitable relief, an injunction stopping Defendants from advancing his

                                  8    and all other attorney disciplinary proceedings and an order declaring California’s attorney

                                  9    discipline system unconstitutional.

                                  10          5. Extraordinary Circumstances Exception

                                  11          Even when the requirements for Younger abstention are satisfied, federal intervention may

                                  12   be appropriate if the “state proceedings are conducted in bad faith or to harass the litigant, or other
Northern District of California
 United States District Court




                                  13   extraordinary circumstances exist,” Baffert v. California Horse Racing Bd., 332 F.3d 613, 621 (9th

                                  14   Cir. 2003), like when a state statute “flagrantly and patently” violates “express constitutional

                                  15   prohibitions in every clause, sentence and paragraph, and in whatever manner and against

                                  16   whomever” it is applied,” Younger, 401 U.S. at 53–54 (citation omitted). Roshan argues that the

                                  17   “bad faith” and “extraordinary circumstances” exceptions to Younger apply here because,

                                  18   according to him, the State Bar procedural rules are “plainly unconstitutional” and devoid of

                                  19   federal due process protections. See ECF No. 17 at 21–24. These unsupported contentions fall

                                  20   woefully short of establishing an exception for bad faith or any other extraordinary circumstance.

                                  21          Bad faith in the Younger context “means that a prosecution has been brought without a

                                  22   reasonable expectation of obtaining a valid conviction,” and requires “evidence of bad faith, such

                                  23   as bias against Plaintiff, or of a harassing motive.” Baffert, 332 F.3d at 621. There are no

                                  24   allegations (let alone evidence) to that effect here, and nothing in the record suggests that the State

                                  25   Bar pursued disciplinary charges against Roshan without reasonable expectation of success, or

                                  26   solely to harass him. See Juidice, 430 U.S. at 338 (holding that “unless it is alleged and proved

                                  27   that [state adjudicators] are enforcing the [state] procedures in bad faith or are motivated by a

                                  28   desire to harass,” federal courts must abstain under Younger) (emphasis added). To the extent
                                                                                         10
                                         Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 11 of 13




                                  1    Roshan’s rambling diatribes about the California Supreme Court’s alleged refusal to protect

                                  2    federal constitutional rights (see, e.g., ECF No. 17 at 8–25; Compl. ¶¶ 9–10, 19, 33, 35, 37) can be

                                  3    construed as an attempt to allege bias, Roshan likewise “fails to offer any ‘actual evidence’ to

                                  4    overcome the ‘presumption of honesty and integrity in those serving as adjudicators.’” Canatella,

                                  5    404 F.3d at 1112 (quoting Hirsh, 67 F.3d at 713–14).

                                  6           Roshan’s claim that State Bar rules are “plainly unconstitutional” also “does not, by itself,

                                  7    support an extraordinary circumstances exception to Younger abstention.” Id.; see also Baffert,

                                  8    332 F.3d at 621 (noting that the Supreme Court “has repeatedly rejected the argument that a

                                  9    constitutional attack on state procedures themselves automatically vitiates the adequacy of those

                                  10   procedures for purposes of the Younger-Huffman line of cases”) (citation and internal quotation

                                  11   marks omitted). And Roshan has not come close to demonstrating that Younger’s rare exception

                                  12   for “flagrantly and patently” unconstitutional statutes—i.e., statutes that are “violative of express
Northern District of California
 United States District Court




                                  13   constitutional prohibitions in every clause, sentence and paragraph, and in whatever manner and

                                  14   against whomever” they might be applied—is implicated here. Younger, 401 U.S. at 53–54. This

                                  15   exception is “very narrow” and may not be utilized “if the constitutionality of the state statute is

                                  16   unclear or if the statute may be applied constitutionally in some cases.” Dubinka, 23 F.3d at 225.

                                  17   For instance, Roshan alleges “the applications of the [State Bar Court’s] Rules of Procedure are

                                  18   unconstitutional in a majority of the cases brought by the OCTC since 2010.” Compl. ¶ 36

                                  19   (emphasis added); see also id. ¶¶ 22–27 (listing “instances” and “cases” in which the State Bar

                                  20   rules allegedly violate constitutional rights). Thus, by his own implicit admission, the State Bar

                                  21   rules are not patently unconstitutional in “every clause, sentence and paragraph” and in “whatever

                                  22   manner and against whomever” they are applied. See Dubinka, 23 F.3d at 225 (holding that, “even

                                  23   if appellants are correct that some applications of Proposition 115 are unconstitutional, the

                                  24   [challenged] provisions are not so ‘flagrantly and patently’ unconstitutional as to invoke federal

                                  25   jurisdiction”). And in any event, the Ninth Circuit has previously found that California’s State Bar

                                  26   rules do not fall within the patently unconstitutional exception contemplated by Younger. See

                                  27   Hirsh, 67 F.3d at 714; see also Canatella, 404 F.3d at 1112.

                                  28          In sum, Roshan has not demonstrated that any extraordinary circumstances exist here that
                                                                                         11
                                           Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 12 of 13




                                  1    would warrant departure from the “longstanding public policy against federal court interference

                                  2    with state court proceedings.” Younger, 401 U.S. at 43.

                                  3                                                     ***

                                  4            Having determined that Younger applies without exception, abstention in favor of the state

                                  5    proceedings is required. Because Roshan seeks injunctive and declaratory relief but not damages,

                                  6    the Court must abstain permanently and dismiss this action. See Gilbertson, 381 F.3d at 981

                                  7    (“When an injunction is sought and Younger applies . . . dismissal (and only dismissal) is

                                  8    appropriate.”).6

                                  9            B.     Motion for Leave to Amend

                                  10           Given that this action is barred by Younger abstention, Roshan’s motion for leave to file an

                                  11   amended complaint is denied as futile.7 See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995)

                                  12   (“Futility of amendment can, by itself, justify the denial of a motion for leave to amend.”); Saul v.
Northern District of California
 United States District Court




                                  13   United States, 928 F.2d 829, 843 (9th Cir. 1991) (affirming denial of leave to amend “where the

                                  14   amendment would be futile or where the amended complaint would be subject to dismissal”).

                                  15           Roshan argues, incorrectly, that “[e]ven if this Court does decide that abstention is

                                  16   appropriate, it can simply elect to stay the action until the California Supreme Court has acted on

                                  17   Plaintiff’s petition for review, then grant leave to amend, or defer its decision [on the motion to

                                  18   dismiss”] as requested in the pending motion to defer.” ECF No. 33 at 9. Under binding

                                  19   precedent, neither course of action is permissible: “Where Younger abstention is appropriate, a

                                  20   district court cannot refuse to abstain, retain jurisdiction over the action, and render a decision on

                                  21   the merits after the state proceedings have ended. To the contrary, Younger abstention requires

                                  22
                                  23   6
                                         In contrast, when damages are sought and Younger applies, “an abstention-based stay order,
                                       rather than a dismissal, is appropriate.” Gilbertson, 381 F.3d at 975.
                                  24   7
                                         Because Younger abstention is appropriate, the Court finds it unnecessary to address Defendants’
                                  25   arguments against amendment. The Court does note, however, that Defendants are correct that
                                       Roshan’s motion to amend is improper because the proposed amended complaint—which Roshan
                                  26   seeks to file “on or after February 4, 2021,” when he prophesizes the California Supreme Court
                                       will have denied his pending petition for review—is incomplete, leaving a placeholder for a future
                                  27   date (see ECF No. 28-1 ¶ 30, “ROSHAN filed a petition for review with the California Supreme
                                       Court, which was denied on __________, 2021”), and impermissibly pleads speculative possible
                                  28   future events (see, e.g., id. ¶ 37 “while this action was proceeding, the state court proceedings
                                       ended”) as facts. ECF No. 29 at 2.
                                                                                           12
                                           Case 3:20-cv-04770-AGT Document 34 Filed 01/18/21 Page 13 of 13




                                  1    dismissal of the federal action.” Beltran, 871 F.2d at 782 (emphasis in original);8 see also Gibson

                                  2    v. Berryhill, 411 U.S. 564, 577 (1973) (“Younger v. Harris contemplates the outright dismissal of

                                  3    the federal suit, and the presentation of all claims, both state and federal, to the state courts.”).

                                  4    III.    CONCLUSION

                                  5            For the reasons set forth above, the Court declines to exercise jurisdiction in this case

                                  6    under the Younger abstention doctrine. Defendants’ motion to dismiss (ECF No. 9) is granted;

                                  7    Roshan’s motion for leave to file an amended complaint (ECF No. 28) is denied as futile;

                                  8    Roshan’s motion to defer consideration of the motion to dismiss (ECF No. 30) is denied as moot;

                                  9    and all other pending motions are denied as moot. The Clerk of the Court is directed to enter

                                  10   judgment of dismissal without prejudice and close the case file.

                                  11           IT IS SO ORDERED.

                                  12   Dated: January 18, 2021
Northern District of California
 United States District Court




                                  13
                                  14                                                                   ALEX G. TSE
                                                                                                       United States Magistrate Judge
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26   8
                                        Roshan cites to this portion of Beltran in his untimely filed reply in support of leave to amend
                                  27   and, citing inapposite decisions, argues that “this Court is barred from relying on Beltran” because
                                       “Beltran and the cases it relies upon have been invalidated by intervening United States Supreme
                                  28   Court and en banc Ninth Circuit opinions.” ECF No. 33 at 4, 7. These arguments are rejected as
                                       meritless.
                                                                                         13
